Citation Nr: 1312881	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1952 to November 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse testified at a personal hearing regarding the issues on appeal in November 2009.  
 
The claim of entitlement to service connection for hypertension, to include as secondary to a service-connected acquired psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The examiner who conducted the April 2011 VA initial PTSD examination concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD, but his concurrent opinion that VA treatment for an acquired psychiatric disorder allowed the Veteran to make substantial progress and to overcome the effects of traumas incurred in service is, in effect, a favorable opinion that PTSD, although currently not symptomatic, has been present during a portion of the period since the Veteran submitted his claim for service connection in October 2007; the record also reflects VA clinical diagnoses of PTSD in November 2007, January 2008, February 2008, March 2008, April 2008, and June 2008, during which time this condition was noted to be accompanied by anxiety and depression.  


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression and anxiety have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue addressed in the decision portion of this Decision and Remand.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 &Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the claim addressed on the merits.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92.

Claim for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In a recent decision, the Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.303 provides two ways to establish service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The criteria for service connection under § 3.303(a) are satisfied, according to the Federal Circuit, when a three-element test is met.  The evidence must establish (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Subsection (a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For VA disability purposes, "current disability" includes a disorder shown at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed inservice stressor occurred.  The current version of 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

There are additional bases for a grant of service connection, but no discussion of those additional bases is required, since the claim in this case may be addressed under the standard set forth above.

The Veteran contends that he has a current acquired psychiatric disorder related to active military service.  In July 2007, the Veteran sought medical evaluation for nightmares, intrusive thoughts, anger, anxiety, difficulties with memory, irritability, and other symptoms.  A provisional diagnosis of PTSD was assigned.  In September 2007, an initial psychiatric evaluation resulted in a diagnosis of PTSD.  A GAF score of 50 was assigned, in part because of the Veteran's difficulty sleeping and his preoccupations with the events that occurred in Korea.  The Veteran was placed on medications.  

The Veteran provided private clinical records dated in 2007 which reflect that Valium was prescribed for the Veteran's anxiety.  In January 2008, the Veteran was examined by E.T., DO, who opined that the Veteran would benefit from VA's "full spectrum" of treatment for PTSD, including medication, individual therapy, and group therapy.  There were also VA clinical diagnoses of PTSD in November 2007, January 2008, February 2008, March 2008, April 2008, and June 2008, during which time this condition was noted to be accompanied by anxiety and depression.  

The Veteran's VA providers treated the Veteran with medications and individual and group psychotherapy.  The Veteran began to report decreased frequency of nightmares and intrusive thoughts.  In September 2008, the Veteran underwent psychometric testing because he still reported forgetfulness, although other symptoms were decreasing.  Psychometric examination neither confirmed nor ruled out a diagnosis of PTSD.  The Veteran continued with PTSD aftercare, participating in one group therapy session monthly over a two-year period.  In May 2009, the Veteran's medications were again changed, to reduce the Veteran to the lowest possible dose to maintain control of symptoms.  The Veteran reported decreased frequency of nightmares, less preoccupation with thoughts of Korea, and less "overreacting."  The Veteran's wife reported that he still had occasional "bad" thoughts and awakening due to nightmares, but with reduced frequency.  

Soon after the medications were reduced, the Veteran reported feeling anxious and having chest discomfort.  He was hospitalized for treatment of the chest pain, but it was found to be noncardiac.  The frequency of the Veteran's mental health evaluations was increased following an episode of chest pain which required emergency hospitalization but was found not to be related to cardiac functioning.  

In September 2009, the Veteran broke his hip, and required hospitalization.  When he resumed outpatient mental health therapy in October 2009, he reported that he had a respite from PTSD symptoms while hospitalized and in rehabilitation.  

The Veteran testified at a personal hearing conducted at the RO in November 2009.  The Veteran testified regarding his stressors in service, including the constant threat of hostile action, even though he was sought of the demilitarized zone (DMZ).  He testified regarding guard duty, other soldiers who were killed near his location, and other stressors.  

In May 2010, the Veteran and his wife reported that the Veteran was better able to be around others, and that his depression was lifting and he had a renewed interest in hobbies and activities.  He could still be triggered into having intrusive thoughts.  

At the time of VA examination conducted in April 2011, the examiner noted that the Veteran was currently taking psychotropic medication and was in individual/family therapy.  The Veteran stated that he had become quite active with his church, and became a minister there five weeks earlier.  The Veteran was also working in his wood-working shop in his free time.  He had good recall but was unable to spell "world" backwards.  He did not endorse irritability, detachment, numbness, or avoidance of stimuli associated with his Korean War trauma.  The examiner discussed the prior history and course of the Veteran's VA treatment for PTSD.  The examiner assigned a GAF score of 80 for the Veteran's current functioning.  The examiner stated that the Veteran "has made substantial progress in overcoming the effects of traumas he endured during the Korean War."  The examiner concluded that the Veteran did not meet the full diagnostic criteria for PTSD or any other anxiety disorder.  

This VA opinion establishes that the Veteran did not meet the criteria for PTSD or an anxiety disorder at the time of the VA examination, in April 2011.  However, the examiner has, in essence, provided an opinion in agreement with the VA providers who assigned diagnoses of PTSD and anxiety disorder during the Veteran's VA treatment following the submission of his claim for service connection for an acquired psychiatric disorder in October 2007 and prior to April 2011.  There is also evidence of VA clinical diagnoses of PTSD in November 2007, January 2008, February 2008, March 2008, April 2008, and June 2008, during which time this condition was noted to be accompanied by anxiety and depression.  

The Veteran contends that he incurred stressors in service which led to his current psychiatric disorder.  The Veteran was not awarded a medal or other honor denoting combat.  The National Personnel Records Center has confirmed that the Veteran's service treatment records were damaged in a fire at that facility and may be incomplete.  As the Veteran's records do not confirm, but are not inconsistent with, the Veteran's descriptions of stressors, the Board must consider whether stressors have been corroborated or established by other evidence of record.  

The examiner who conducted the 2011 VA examination has provided an opinion that the Veteran incurred trauma in service, and has provided an opinion agreeing that the Veteran's prior symptoms were due to his service in Korea.  Under 38 C.F.R. § 3.304, the examiner's opinion is sufficient to establish that the claimed stressors occurred.  

In this case, the Board also notes that the Veteran submitted letters he wrote while he was stationed in Korea that his family had saved.  Those letters are consistent with his current descriptions that he feared hostile military actions or terrorist activities.  As such, those letters provide sufficient corroboration of the Veteran's claimed stressors, even if the examiner's opinion were not interpreted as sufficient to establish the stressors.  The examiner's opinion clearly links the Veteran's stressors in service to the symptoms diagnosed and treated as PTSD for time periods during the pendency of the claim on appeal.  

Under the definition of current disability set forth in McClain, the evidence establishes that the Veteran meets each criterion for service connection for PTSD with anxiety and depression during the pendency of the claim on appeal.  McClain, 21 Vet. App. at 321.  Service connection is therefore warranted for PTSD with anxiety and depression.  


ORDER

Service connection for PTSD with anxiety and depression is granted.  


REMAND

The Veteran asserts that he has hypertension that is secondary to his military stresses or to an acquired psychiatric disorder, to include PTSD.  The claim for service connection for hypertension on a secondary basis was not developed because service connection was no in effect for any acquired psychiatric disorder.  As such service connection has been awarded in the Decision above, additional development of the claim for service connection for hypertension on a secondary basis is required.  See 38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran an opportunity to submit written medical opinion or to identify any evidence, clinical or nonclinical, such as records from employers, that might be relevant to his claim.  The Veteran should be asked to identify non-VA providers who treated him for hypertension, and those records should be obtained.  

2.  The Veteran should be asked to identify any VA facilities at which he received treatment of hypertension prior to October 2007.  Identified records should be obtained.

3.  The Veteran should be afforded VA review of his records, and examination if needed to adjudicate the issue on appeal.  The reviewer/examiner should review the few available official service records, the relevant post-service records, any relevant evidence of any type which may be obtained on Remand, and the contentions of the Veteran as to the manifestations of stress, anxiety, and hypertension following his service discharge.  The examiner should answer the following question:

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused by or aggravated by his service, to include stressful events in service, or is caused or permanently worsened by service-connected PTSD with anxiety and depression?  

A rationale for the opinion should be provided, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the addendum for each of the examiner's opinions.

4.  The RO/AMC should undertake any other development it determines to be warranted. 

5.   Then, the RO/AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, they should be afforded the requisite opportunity to respond, and, if indicated, the case should thereafter be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


